Exhibit 10.1

SEQUA CORPORATION

KEY EXECUTIVE MEDICAL PLAN

Effective as of January 1, 2006
ARTICLE I
Introduction

Name of Plan.  Effective as of January 1, 2006, the Company hereby amends and
restates the Sequa Corporation Key Executive Medical Plan (the “Plan”) as set
forth herein.

Purpose.  The Plan is intended to provide reimbursement for certain medical
expenses incurred by a Qualified Employee and his or her Dependents that exceed
the amount of benefits payable to the Qualified Employee under the Qualified
Employee’s or Dependent’s Base Health Plan, any other insured or self-insured
health plan and any government program.

Governing Document.  This instrument serves as the “plan document” with respect
to the Plan and benefits are payable solely in accordance with this instrument. 
In the event of a conflict with any other document, descriptive materials or
Plan description, this instrument shall govern.


Definitions

“Administrator” means the Company, or if the Company so chooses, an
administrative committee or other person or committee appointed from time to
time by the Company to administer the Plan in accordance with Article IV.

“Affiliate” means any corporation that is a member of a controlled group (as
defined in Code Section 414(b)) that includes the Company, any trade or business
under common control (as defined in Code Section 414(c)) with the Company.

“Base Health Plan” means the Participating Employer’s medical, dental and vision
benefits plan, which may be a self-insured, fully insured or partially insured
plan.  For Qualified Employees and Dependents who are eligible for Medicare, the
Base Health Plan may also consist of coverage under Medicare Parts A and B and
any Medicare Supplement Insurance Policy which meets the minimum state
requirements for such plans.  For a Dependent who is covered by a medical,
dental or vision benefits plan other than a plan of a Participating Employer
that is comparable to the medical, dental or vision benefits plan of the
Participating Employer including, without limitation, with respect to covered
medical expenses, deductibles and co-payments, the Base Health Plan shall be
such other plan.  If a claimant is not covered by an applicable Base Health Plan
when Covered Medical Expenses are incurred, the claimant will be ineligible to
receive benefits under the Plan.  For the avoidance of doubt, if, for example, a
Dependent is covered under a Base Health Plan maintained by his or her employer
that provides medical and dental coverage but not vision coverage, no vision
benefits will be provided for such Dependent under the Plan.

“Board of Directors” means the Board of Directors of the Company.

“Claims Administrator” means the entity appointed by the Company or the
Administrator, or designated by the terms of the Plan, to administer, or assist
in the administration of, claims under the Plan.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means Sequa Corporation, or any successor thereto.

“Covered Medical Expenses” means, subject to the Maximum Annual Benefit, the
reasonable expenses for necessary medical care which:

are allowed as a medical deduction by Section 213(d) of the Code;

are incurred for the Qualified Employee’s or Dependent’s medical care;

are the Qualified Employee’s legal obligation to pay; and

are not covered under (i) the applicable Base Health Plan, (ii) any other
insured or self-insured health plan or group health, dental, vision or
prescription drug policy; or (iii) worker’s compensation, Medicare or other
government program.

Such medical care or expense may include:

hospital, medical and surgical services to diagnose or treat an illness or
injury;

routine physical exams, routine laboratory tests and preventive inoculations;

dental work,

prescription drugs and medical equipment and nonprescription drugs or medicines;

the fitting and cost of hearing aids, eyeglasses and contact lenses;

transportation that is primarily for and essential to medical care;

sterilization procedures, infertility treatments (including in vitro
fertilization), and management of pregnancy and childbirth including:

prenatal diagnosis of fetal disorders in high risk pregnancy; and

perinatal services of a certified nurse midwife or a licensed nurse
practitioner;

cervical cancer, osteoporosis and mammography screening tests; and prosthetics
or reconstructive surgery after a medically necessary mastectomy (including
surgery to restore symmetry);

preventive health care for covered children (including immunizations and
screening for bad blood levels);

treatment of substance abuse, mental disorders and organic brain disorders,
including:

schizophrenia and schizo-affective disorders;

bipolar and delusional depression; and

pervasive developmental disorders;

home health care services, under a plan established and approved by a physician;

acupuncture;

telemedicine services:

including health care delivery, diagnosis, treatment, medical data transfer and
education; but

not including routine telephone, fax or email consultations between the
Physician and patient;

orthotic and prosthetic devices (including devices to restore speech after a
laryngectomy);

diabetic daycare self-management education programs; and

treatment of jaw joint disorders (including dental and medically necessary
surgical procedures).

A particular Covered Medical Expense shall not exceed 90% of the usual,
customary and reasonable charge for such medical expense as determined under the
Participant’s or Dependent’s applicable Base Health Plan.  This is the amount
charged by most Physicians or health care practitioners with similar training
and experience, within the same geographic area, for a comparable service.  That
“area” may be a city, metropolitan area, county or greater area as needed to
identify a cross section of providers of the same or similar service.  For
expenses incurred outside the United States, the usual, customary and reasonable
charge will be the amount allowed for that service if performed in the Company’s
domicile in New York, New York.

Covered Medical Expenses do not include charges: for services or supplies which:

are not recommended, approved or certified as medically necessary by a
Physician;

are provided by a Physician or other health care practitioner who is the
Qualified Employee; the Qualified Employee’s spouse, parent, child or sibling;
or anyone related to the Qualified Employee’s spouse by the same degree; or

are beyond the scope of the Physician’s, health care practitioner’s or
facility’s license; or are illegal where they were provided.

for any cosmetic surgical procedure, cosmetic dental procedure, or drug or
medicine prescribed for cosmetic use; except to restore function or repair a
disfigurement resulting from:

a congenital birth defect; or

an injury, disease or its surgical treatment (such as reconstruction after
removal of a malignancy).

Cosmetic surgical procedures include (but are not limited to):

face lifts, dermabrasion, chemical peels and collagen injections;

voluntary radial kerototomy, blepharoplasty, rhinoplasty, or otoplasty;

liposuction, breast augmentation or reduction; and

hair transplants and electrolysis.

Cosmetic dental procedures include (but are not limited to) dental implants,
tooth bleaching, facings on crowns or pontics distal to the second bicuspid, and
characterization of dentures.

Drugs or medicines prescribed for cosmetic use include (but are not limited to)
wrinkle treatments and hair growth stimulants.

for the following services or expenses, whether or not they are prescribed or
recommended by a Physician:

weight loss or smoking cessation programs or medications, when provided for
general health;

physical therapy, massage therapy, hydrotherapy, or steam baths; when provided
for general health or to relieve discomfort, rather than for a specific medical
condition;

vitamins, minerals, enzymes, herbal or homeopathic preparations, special foods
or dietary supplements; which:

can be obtained without a Physician’s written prescription; or

have an over-the-counter equivalent;

non-nursing services provided by a personal attendant, companion or housekeeper;

travel, lodging or meals while vacationing at a health spa, resort, camp or
retreat;

health club, athletic association or country club membership or dues; or

any other service or expense not allowed as a medical deduction by Section 213
of the Code.

for modification of the Qualified Employee’s home, yard, motor vehicle or
workplace; or the purchase or rental of nonmedical equipment, such as:

an air conditioner, humidifier or purifier;

exercise, sports or motorized transportation equipment;

a ramp, lift, escalator or elevator; or

a sun or heat lamp, whirlpool bath, hot tub, sauna or swimming pool;

for transportation which is not primarily for and essential to medical care;

for premiums, contributions, or fees a Qualified Employee pays for the cost of:

dental, medical and vision insurance;

any disability income insurance;

for accident and health insurance or any product which is advertised, marketed
or offered as long-term care insurance;

any accidental death and dismemberment insurance; or

any health care plan; except for the Base Health Plan (or Medicare and a
Medicare Supplement Insurance Policy) and any dental, vision or prescription
drug plan provided by a Participating Employer;

for medical treatment provided by a health care facility or practitioner which:

does not charge the Participant for the services; or

does not normally charge for such services in the absence of insurance;

for services which are provided by or reimbursable under worker’s compensation
laws, Medicare or any other government program (except Medicaid); or

in connection with any sickness contracted or injury sustained:

during active duty or training in the armed forces, reserves or national guard
of any state or country; or

as a result of war, whether declared or undeclared; any act of war; or
resistance to armed invasion or aggression.

Covered Medical Expenses do not include any (i) medical expenses where the
Participant or Dependent is not covered by an applicable Base Health Plan that
is a medical plan; (ii) dental expenses where the Participant or Dependent is
not covered by a Base Health Plan that is a dental plan; or (iii) vision
expenses where the Participant or Dependent is not covered by a Base Health Plan
that is a vision plan.

  “Dependent” means an individual who qualifies as an eligible dependent under
the Participating Employer’s Base Health Plan and is covered by a Base Health
Plan.

“Employee” means any common law employee of a Participating Employer on a United
States payroll (excluding any individual characterized on the books and records
of the Participating Employer as an independent contractor or consultant).  The
Administrator may deem an individual to be an independent contractor consultant
for purposes of the Plan notwithstanding any determination by a governmental
agency or instrumentality to the contrary.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Maximum Annual Benefit” means $150,000 per Plan Year for each Participant
including all of the Participant’s Dependents combined.

“Participant” means any Qualified Employee who satisfies the eligibility
requirements under Article III of the Plan.

“Participating Employer” means the Company and each Affiliate which, with the
approval of the Board of Directors, adopts this Plan pursuant to Section 7.1.

“Plan Year” means the calendar year.

“Physician” means a physician, surgeon, dentist or other medical practitioner
who is legally licensed to practice medicine and is acting within the scope of
his or her license.

“Qualified Employee” means an Employee listed on Schedule A attached hereto,
subject to amendment in accordance with Section 6.1 of the Plan.  An Employee
will cease to be a Qualified Employee and will cease to actively participate in
the Plan no later than the date of the Employee’s Termination of Employment or
the date the Employee ceases to be in an eligible class.

“Termination of Employment” means the resignation, discharge, retirement, death,
failure to return to work at the end of an authorized leave of absence, failure
to return to work when called following a temporary layoff, or the occurrence of
any other event or circumstance which results in the termination of the
employer-employee relationship between the individual and the Company and all of
its Affiliates.


Eligibility and Participation

Participation.  An Employee becomes eligible for coverage under the Plan on the
later of:

January 1, 2006;

the date the Employee’s employer becomes a Participating Employer; or

the first day of the month following the date the Employee first meets the
definition of Qualified Employee.

A Qualified Employee’s coverage takes effect on the date the Qualified Employee
becomes eligible to participate in the Plan.  A Dependent’s coverage takes
effect on the later of (a) the date the Qualified Employee’s coverage under the
Plan takes effect; and (b) the date the Dependent first meets the definition of
an eligible Dependent.

Enrollment Procedures.  A Qualified Employee must complete such enrollment forms
and such other documentation, and comply with such procedures and deadlines as
may be prescribed by the Base Health Plan, or by the Company or Administrator of
the Base Health Plan, as a condition to the receipt of benefits under this Plan.

Cessation of Participation.  A Participant will remain a Participant throughout
the period he or she remains a Qualified Employee and continues to satisfy the
terms and conditions of eligibility set forth in the Plan.  A Participant’s
coverage will end on the earliest of:

the date the Plan terminates;

the date the Participant’s employer is no longer a Participating Employer;

the last day of the month in which the Participant requests to cancel coverage
under the Plan;

the date the Participant is no longer a Qualified Employee;

the date the Participant is no longer covered by a Base Health Plan;

the date the Participant enters the Armed Forces of any state or country on
active duty; except for duty of 30 days or less for training in the Reserves or
National Guard; or

the date the Participant’s employment with the Participating Employer ends,
except when the Participant is entitled to a continuation of coverage as
provided under Section 3.4 of the Plan.

A Dependent’s coverage under the Plan will end on the earliest of:

the date the Participant’s coverage under the Plan ends;

the date he or she is no longer an eligible Dependent;

the date the Dependent enters the Armed Forces of any state or country on active
duty; except for duty of 30 days or less for training in the Reserves or
National Guard; or

the date the Dependent is no longer covered by a Base Health Plan.

Continuation of Coverage.  Ceasing active work results in termination of
eligibility; but coverage may be continued as follows:

If the Participant is disabled due to illness or injury; then insurance may be
continued during the disability resulting from that condition.

If the Participant is on a temporary layoff or an approved leave of absence;
then insurance may be continued for three months following the month in which
the layoff began.

If the Participant or Dependent is entitled to continue coverage in accordance
with any applicable federal or state law, then insurance may be continued for
the period required by law.

Throughout any period of continued coverage, the employer must remain a
Participating Employer.

Individual Reinstatement.  A Participant who returns to work within 12 months
after coverage under the Plan ends will again be eligible for coverage under the
Plan on the date of return to active work; provided:

the employer remains a Participating Employer; and

the employee meets the definition of Qualified Employee.


Benefits

Benefits.  The Company will reimburse a Participant for Covered Medical Expenses
incurred during the Plan Year by the Participant and the Participant’s
Dependents.

Submission of Claims.  To obtain reimbursement, a Participant shall submit
claims on such forms as may be prescribed by the Administrator.

Time Limit For Submission of Claims.  A Participant shall submit claims for
Covered Medical Expenses as soon as practicable after the expense was incurred,
but in no event later than one year from the date incurred.

Right of Recovery.  If benefits are overpaid on any claim, whether because of
fraud, misrepresentation, or the Company’s error in processing a claim, or any
other reason, full reimbursement to the Plan by the Participant is required
within 60 days after the Company requests reimbursement.  If reimbursement is
not made, the Company has the right to reduce future benefits until full
reimbursement is made; or to recover such overpayments from the Participant or
the Participant’s estate.

Source of Benefits.  The benefits to which any person is entitled under this
Plan will be provided from the general assets of the Company in accordance with
the provisions of the Plan.  The Participating Employers may be required to
reimburse the Company for the benefits paid by the Company to Participants
employed by the Participating Employer.


Administration of The Plan

Administration.

Administrator.  The Administrator will be the “named fiduciary” for purposes of
Section 402(a)(1) of ERISA with authority and responsibility for the operation
and administration of the Plan and will be responsible for complying with any
applicable reporting and disclosure requirements of ERISA.  Notwithstanding the
foregoing, administrative authority and responsibility for the Plan may be
assigned to another person or entity under the terms of the Plan.

Delegation.  The Company may allocate or delegate any or all of the
responsibilities of the Administrator under the Plan to any other person in
writing and to appoint, in writing, agents, counsel, accountants, consultants
and other persons as may be required to assist in administering the Plan. 
Without limiting the foregoing, the Company or the Administrator may from time
to time contract with or appoint a Claims Administrator to assist the
Administrator in the handling of claims under the Plan and/or to provide advice
and assistance in the general administration of the Plan.  The Claims
Administrator will have the authority to direct payments with respect to the
Plan and will have such other responsibility and authority as is delegated to it
by the Administrator.

Action by Company.  Action on behalf of the Company with respect to the Plan may
be taken by the Board of Directors or any person or committee to whom
administrative authority has been delegated by the Board of Directors.

Exercise of Authority.  The Administrator and any Claims Administrator and any
other person who holds proper authority with respect to the management or
administration of the Plan may exercise such authority in his or her full
discretion, subject only to the duties imposed under ERISA, and any
determination of such a person will be final and binding on all persons having
or claiming any interest in or entitlement under the Plan, subject to appeals or
other dispute resolution mechanisms or procedures set forth in the Plan. 
Administrative authority includes, but is not limited to, full discretionary
authority to (i) determine whether an individual is eligible for benefits under
the Plan, (ii) determine the amount of benefits, if any, to which an individual
is entitled under the Plan, (iii) prescribe forms to be used and procedures to
be followed in applying for benefits under the Plan, (iv) adopt, maintain and
terminate claims and review procedures in lieu of or in addition to the
procedures set forth in Section 5.9 as to specific categories of benefits where
necessary or appropriate to comply with applicable law, and (v) interpret all
terms and provisions of the Plan.  The exercise of authority will be binding
upon any individual claiming benefits under the Plan, including, but not limited
to, the estate or beneficiary of a Participant.  It is the Company’s intent that
the decisions of the Administrator, any Claims Administrator, and each other
entity or person having administrative authority under the Plan will be given
deference in all courts of law, to the greatest extent allowed under law, and
will not be overturned or set aside by any court of law unless found to be
arbitrary and capricious, or made in bad faith.

Verification of Expenses.  The Administrator may require a Participant to verify
expenses for which the Participant is seeking payment or reimbursement in any
manner that it should deem appropriate.

Evidence.  Evidence required of anyone covered under the Plan may be by
certificate, affidavit, document, or other instrument which the person acting in
reliance thereon considers to be pertinent and reliable and to be signed, made,
or presented to the proper party.

Correction of Errors.  Mathematical and accounting errors may be made or
mistakes may arise in the operation and administration of the Plan by reason of
factual errors in information supplied to the Administrator, its delegee, or a
Claims Administrator, or for other reasons.   The Administrator will have power
to cause such equitable adjustments to be made to correct for such errors as the
Administrator in its discretion considers appropriate, and such adjustments will
be final and binding on all persons.

Indemnification.  The Participating Employers agree to indemnify and hold
harmless, to the extent permitted by law, each director, officer, and employee
of the Company or an Affiliate against any and all liabilities, losses, costs,
or expenses (including legal fees) of whatsoever kind and nature which may be
imposed on, incurred by, or asserted against such person at any time by reason
of such person’s services in connection with the Plan, but only if such person
did not act dishonestly, or in bad faith, or in willful violation of the law or
regulations under which such liability, loss, cost, or expense arises.  This
indemnification is in addition to any other indemnification expressly given by
any Participating Employer.

Reliance on Tables, Etc.  In administering the Plan, the Administrator will be
entitled, to the extent permitted by law, to rely conclusively on all tables,
valuations, certificates, opinions and reports which are furnished by, or in
accordance with the instructions of, the Company, the Administrator, or by
accountants, counsel or other experts employed or engaged by the Administrator.

Claims Procedures.

The Administrator shall maintain a procedure by which claims for benefits under
the Plan shall be determined, and such procedure shall be communicated to each
Participant in the Plan.  Such procedure shall include rules for determining the
date on which a claim is deemed filed.

Any Qualified Employee or other person claiming any benefit under this Plan (the
“Claimant”) who has not been granted such benefit may file a claim in writing
with the Plan’s Claims Administrator.

The denial of any claim shall be communicated in writing or in electronic form
by the Claims Administrator to the Claimant (or the Claimant’s authorized
representative) within 30 days of receipt of the claim by the Claims
Administrator, unless the Claims Administrator determines that special
circumstances require an extension of time, in which case the Claims
Administrator may have up to an additional 15 days to process the application;
provided, that the Claims Administrator both determines that an extension is
necessary due to matters beyond the control of the Plan and notifies the
Claimant prior to the expiration of the initial 30-day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision.  If the extension is necessary due to the
Claimant’s failure to submit the information necessary to decide the claim, the
notice of extension will specifically describe the required information, and the
Claimant will be afforded at least 45 days from receipt of the notice within
which to provide the specified information.

The written or electronic notice of denial shall be set forth in a manner
designed to be understood by the Claimant, and will include specific reasons for
the denial, references to the specific Plan provisions upon which the denial is
based, a description of any additional information or material necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary, and a description of the Plan’s review procedures and
the time limits applicable to such procedures, including, where applicable, a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review, and if an
internal rule, guideline, protocol or other similar criterion was relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion or a statement that such rule, guideline, protocol or
other criterion was relied upon in making the adverse determination and that a
copy of such rule, guideline, protocol or other criterion will be provided free
of charge to the Claimant upon request.

If a Claimant has not received notification within 30 days (or such extended
period as may be applicable) that his or her claim has been allowed, the
Claimant shall be considered to have exhausted the Plan’s internal claims
procedure and shall be entitled to pursue any remedies available to the Claimant
under ERISA.

If a Claim is denied, the Claimant (or the Claimant’s duly authorized
representative) may, within 180 days after the date on which the Claimant
receives a written or electronic notice of a denied claim (1) file a written
request with the Administrator for a review of the denied claim and (2) submit
written comments, documents, records and other information relating to the claim
to the Administrator.

The Administrator shall have 60 days to process the application, unless the
Administrator determines that special circumstances require an extension of
processing time, in which case the Administrator may have up to an additional 60
days to process the application.  If the Administrator determines that an
extension of time for processing is required, the Administrator will furnish
written or electronic notice of the extension to the Claimant before the end of
the initial 60-day period.  Any notice of extension will describe the special
circumstances necessitating the additional time and the date by which the
Administrator expects to render its decision on the application.

The Claimant will have the right to be represented at such review, to review all
documents relevant to the denial, and to submit written comments, documents,
records and other information relating to the claim for benefits.  The Claimant
shall be provided upon request and free of charge reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s claim for benefits.  Any review requested by the Claimant of a
determination by the Administrator shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.  The Administrator shall
respond electronically or in writing within 60 days (or such extended period as
may be applicable) after the receipt of the request for such review.  The
decision on review shall be written in a manner calculated to be understood by
the Claimant and shall include specific reasons for the decision, reference to
the specific Plan provisions on which the review is based, a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the claim for benefits, where applicable, a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA, and if an internal rule,
guideline, protocol or other similar criterion was relied upon in making the
adverse determination, either the specific rule, guideline, protocol or other
similar criterion or a statement that such rule, guideline, protocol or other
criterion was relied upon in making the adverse determination and that a copy of
such rule, guideline, protocol or other criterion will be provided free of
charge to the Claimant upon request.

The review of the claim shall not afford deference to the initial adverse
benefit determination and will be conducted by the Administrator (who is neither
the individual who made the adverse benefit determination that is the subject of
the appeal nor the subordinate of such individual).  In deciding an appeal of
any adverse benefit determination that is based in whole or in part on a medical
judgment, including a determination with regard to whether a particular
treatment, drug or other item is not medically necessary or appropriate, the
Administrator shall consult with a health care professional who has appropriate
training and experience in the fields of medicine involved in the medical
judgment and who was not consulted in connection with the adverse benefit
determination that is subject of the appeal and is not a subordinate of any
person who was so consulted.  The Administrator shall provide the Claimant with
names of medical or vocational experts whose advice was obtained on behalf of
the Plan in connection with the Claimant’ adverse benefit determination.  All
necessary information, including the Plan’s benefit determination on review,
shall be transmitted between the Plan and the Claimant by telephone, facsimile
or other available similarly expeditious method.

Any person submitting a claim in accordance with this section may withdraw the
claim at any time or, with the consent of the Company, defer the date on which
such claim will be deemed filed for purposes of this Section.

For purposes of this Section, a document, record or other information is
considered “relevant” to the Claimant’s claim if such document, record or other
information (i) was relied upon by the Administrator in making the benefit
determination; (ii) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or other information was relied upon in making the benefit determination;
or (iii) demonstrates compliance with the administrative processes and
safeguards designed to ensure and to verify that that benefit claim
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated Claimants.

If a Claimant fails to file a request for review in accordance with the
procedures outlined in this Section 5.9, such Claimant will have no rights to
review and will have no right to bring action in any court, and the denial of
the claim will become final and binding on all persons for all purposes.


Amendment or Termination

Amendment.  The Company will have the power to amend the Plan, and to add or
remove any Participating Employer or any Qualified Employee, at any time and for
any reason by written action of the Board of Directors or of any person or
committee to whom amendment authority has been delegated in writing by the Board
of Directors.

Termination.  The Company will have the power to terminate the Plan at any time
and for any reason by written action of the Board of Directors or of any person
or committee to whom Plan termination authority has been delegated in writing by
the Board of Directions.


Adoption by Participating Employers

Adoption by Participating Employers.  With the consent of the Board of
Directors, any Affiliate may, at any time, adopt this Plan for all or a portion
of its employees by written instrument adopted by its board of directors or by
execution of this instrument by a duly authorized officer of the Affiliate.

Requirements of Participating Employers.  Each Participating Employer shall be
deemed to have irrevocably designated the Company as its agent in all dealings
with the Plan and Administrator.  The Administrator will have the authority to
make any and all rules or regulations that are necessary to effectuate the
purpose of this Article VII which are binding upon all Participating Employers
and all Participants.

Discontinuance of Participation.  Any Participating Employer will be permitted
to discontinue or revoke its adoption by resolution of its board of directors or
other evidence satisfactory to the Company’s Board of Directors.  A
Participating Employer’s participation under the Plan ends on the earliest of
the following dates:

the date the Participating Employer suspends active business operations; is
placed in bankruptcy or receivership; dissolves, merges or otherwise alters its
existence;

the date the Participating Employer is excluded from coverage by amendment or
termination of the Plan; or

the end of the month in which the Company receives the Participating Employer’s
written request to cease participation.

On the day participation ends, coverage under the Plan will terminate for all of
the Participating Employers’ Qualifying Employees and their Dependents.  After
participation ends, the employer may not become a Participating Employer again;
until the Company re-approves it as such.


Miscellaneous

Examinations.  The Administrator will have the right and opportunity to have a
physician designated by it examine any individual who files a claim for benefits
under this Plan when and as often as it may reasonably require during the
pendency of the claim.

Non-Alienation Of Benefits.  The benefits provided under the Plan may not be
assigned prior to actual receipt thereof.  Notwithstanding the foregoing, this
provision will not  prevent payments to a child or the custodial parent or legal
guardian of a child made pursuant to a “qualified medical child support order”
within the meaning of Section 609 of ERISA.  In addition, all benefits payable
under the Plan are subject to set-off for amounts owed by the Participant to the
Company or to an Affiliate, including but not limited to overpayments or
erroneous payments received by a Participant or the Participant’s Dependents, to
the extent permitted by law.

Not a Contract of Employment.  The Plan is not an employment agreement and does
not assure the continued employment of any Qualified Employee or Participant for
any time or period.  Neither the establishment of the Plan nor any amendment
thereof, nor the payment of any benefits, will be construed as giving to any
Participant or other person any legal or equitable rights against any
Participating Employer, the Administrator or the Board of Directors.

Plan Benefits Are Unsecured.  A Participant will not, by virtue of participating
in the Plan, have any interest in any specific asset or assets of the Company or
any Affiliate.

Liability For Self-Funded Plan.  The Participating Employers may be obligated to
make funds available to the Claims Administrator to pay self-funded incurred
claims that are eligible for payment in accordance with the terms of the Plan.

Tax Consequences.  Generally, any benefits paid under the Plan will be
includable in the Participant’s gross income for federal or state income or
other tax purposes but neither the Administrator nor the Company nor any
Affiliate makes any representation or guarantee to any Participant or any other
individual that any particular federal or state tax treatment will apply with
respect thereto.

Severability of Provisions.  If any provision of the Plan is held illegal or
invalid for any reason, such illegality or invalidity will not affect the
remaining provisions of the Plan, but the Plan will be construed and enforced as
if such illegal or invalid provision had never been inserted herein.

Terms of Gender and Number.  Whenever used in the Plan, unless the context
otherwise indicates, words in the masculine will be deemed to include the
feminine, and the singular will be deemed to include the plural.


Governing Law.  The Plan will be construed, administered and enforced according
to the laws of the State of New York, to the extent not preempted by ERISA.

In adoption of this instrument, the undersigned officer of the Company has set
forth his or her signature below.

SEQUA CORPORATION

Dated: July 6, 2006

By:  /s/ Kenneth J. Binder

